Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 3/25/2021.

Specification
The amendment to the specification (para#21-22, 25) received on 3/25/2021 and is acceptable.
Response to Arguments
The amendment filed on 3/25/2021 has overcome the previous rejection of the claims under 112 rejection. Therefore, the 112 rejection has been withdrawn.
The amendment filed on 3/25/2021 has overcome the previous objection of the claims. Therefore, the objection has been withdrawn.
The amendment filed on 3/25/2021 has overcome the previous objection of the specification (para#21-22, 25). Therefore, the objection has been withdrawn.
Allowable Subject Matter
Claims 1-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAHEL GUARINO/Primary Examiner, Art Unit 2631